DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 53 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 53, the claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 44-52, 54-63, and as far as it is definite 53 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (Pub. No. US 2016/0117636).
Regarding claim 44, Miller discloses a method of operation for a fuel delivery system (Figs. 1-8), the fuel delivery system comprising at least one nontransitory processor-readable medium that stores at least one of processor-readable data or processor-executable instructions (3), and at least one processor (18) communicably coupled to the at least one nontransitory processor-readable medium (paragraphs 45-47) and to at least one data communications channel (14), the method comprising: determining, by the at least one processor (18), a target vehicle (8) is to be refueled; receiving, by the at least one processor (18), location information (paragraph 48) for the target vehicle (8) over the at least one data communications channel (14); and providing, by the at least one processor (18), refueling instructions (20) to a processor-based device (paragraphs 48 & 61) associated with a fuel carrier vehicle (21), the refueling instructions (20) include at least the received location information (paragraph 48) for the target vehicle (8).
Regarding claim 45, Miller discloses a fuel delivery system (Figs. 1-8) that includes a fuel carrier vehicle (21), comprising: an identity (ID) transponder (3) configured to send signals wirelessly in a radio frequency band (paragraph 46) is configured to couple to a target vehicle (8), and where a process-based device (paragraphs 48 & 61) associated with the fuel carrier vehicle (21) is configured to receive refueling instructions (20) for the target vehicle (8) that is to be refueled, where the refueling instructions (20) include identification information (paragraph 48) specific to the target vehicle (8) that is to be refueled, and where the fuel carrier vehicle (21) is configured to supply fuel to the target vehicle (8) that is to be refueled and has the Identity (ID) transponder (3) coupled to the target vehicle (8).
Regarding claim 46, Miller discloses the fuel delivery system (Figs. 1-8) further comprising: a server (17) connected to a network and a database (paragraph 47) accessible by the server (18) that includes approved refueling information and user vehicle information (paragraph 48), including the vehicle identification information of the target vehicle (8) to be refueled, at least one nontransitory processor-readable medium in the server (17) is configured to store at least one of processor-readable data or 
Regarding claim 47, Miller discloses the fuel delivery system (Figs. 1-8) further comprising: a user interface (paragraph 57 discloses tracking route information, and paragraph 61 discloses using an interface for sending messages) in the fuel carrier vehicle (21) to convey route information to the target vehicle (8); where at least one processor (18) communicably coupled to at least one nontransitory processor-readable medium in a server (paragraphs 46-48) is configured provide the refueling instructions (20) over at least one data communications channel (14) to the fuel carrier vehicle (21) having the user interface, which supplies the route information to the target vehicle (8).
Regarding claim 48, Miller discloses the fuel delivery system (Figs. 1-8) further comprising: a location determination system component (5) communicatively coupled to the at least one processor (18) in the server (paragraphs 46-48), wherein the at least one processor (18) is configured to receive location data from the location determination system component (5), where the location determination system component (5) provides the location of the target vehicle (8) with the Identity (ID) transponder (3) coupled to the target vehicle (8).
Regarding claim 49, Miller discloses the fuel delivery system (Figs. 1-8) further comprising: a location determination system component (5) communicatively coupled to the processor-based device (paragraphs 48 & 61, communicates with the fueling truck), wherein the processor-based device (paragraphs 48 & 61) is configured to receive location data (paragraph 48) from the location determination system component (5), where the location determination system component (5) is configured to provide the location of the target vehicle (8) with the Identity (ID) transponder (3) coupled to the target vehicle (8).
Regarding claim 50, Miller discloses the fuel delivery system (Figs. 1-8) further comprising: a location determination system component (5) communicatively coupled to the at least one processor (18) in the server (paragraphs 46-48), where the location determination system component (5) is configured to receive the location information (paragraph 48) of the target vehicle (8) from at least one of i) information supplied from a user (paragraphs 52-59) of the target vehicle (8), ii) information supplied from positional tracking logic embedded in user's wireless device (paragraph 52), Iii) information supplied from global positioning system (“GPS”) logic (paragraphs 46 & 50), and iv) any combination of these.
Regarding claim 51, Miller discloses the fuel delivery system (Figs. 1-8) further comprising: a location determination system component (5) communicatively coupled to the at least one processor (18) in the server (paragraphs 46-48), where the location determination system component (5) is configured to receive the location information (paragraph 48) of the target vehicle (8) from information supplied from GPS logic (paragraphs 46 & 50).
Regarding claim 52, Miller discloses the fuel delivery system (Figs. 1-8) further comprising: wherein the processor-based device (receiving device in the truck, paragraphs 46-48) is configured to receive wireless signals in the radio frequency band (paragraph 46-48) from the Identity (ID) transponder (3) coupled to the target vehicle (8).
Regarding claim 53, Miller discloses the fuel delivery system (Figs. 1-8) further comprising: where the fuel carrier vehicle is a fuel tanker (21), and where fuel for the refueling is provided by the fuel tanker (21), which is capable of transporting the fuel to a location (paragraph 48) of the target vehicle (8) and dispensing the fuel at the location (paragraph 48) to the target vehicle (8), and . the Identity (ID) transponder (3) coupled to the target vehicle (8) is configured to communicate wireless signals in the radio frequency band (paragraph 46).
Regarding claim 54, Miller discloses the fuel delivery system (Figs. 1-8) further comprising: where the at least one processor (18) in the server (paragraphs 46-48) is configured to determine a plurality (paragraphs 54-57) of target vehicles (8) to be refueled; receive location information (paragraph 48) for each of the plurality of target vehicles (8); generate a route map (paragraph 64) based at least in part on the received location information (paragraph 64); and provide the generated route map (paragraph 64) 
Regarding claim 55, Miller discloses the fuel delivery system (Figs. 1-8) further comprising: wherein the processor-based device (paragraph 61) associated with the fuel carrier vehicle (21) is at least one of a mobile device of the user (paragraph 61), a processor-based head unit for the target vehicle (8), and any combination of both.
Regarding claim 56, Miller discloses the fuel delivery system (Figs. 1-8) further comprising: wherein the processor-based device (paragraph 61) associated with the fuel carrier vehicle (21) is a processor-based head unit (paragraph 61) for the fuel carrier vehicle (8).
Regarding claim 57, Miller discloses the fuel delivery system (Figs. 1-8) wherein the at least one processor (18) in the server (paragraphs 46-48) is configured to: receive refueling schedule information for the target vehicle (8); and determine the target vehicle (8) is to be refueled based at least in part on the received refueling schedule information (paragraphs 46-52).
Regarding claim 58, Miller discloses the fuel delivery system (Figs. 1-8) wherein the at least one processor (18) in the server (paragraphs 46-48) is configured to: project a need (paragraph 50) of the target vehicle (8) for fuel; and determine the target vehicle (8) is to be refueled based at least in part on the projected need (paragraph 50) of the target vehicle (8) for fuel.
Regarding claim 59, Miller discloses the fuel delivery system (Figs. 1-8) wherein the at least one nontransitory processor-readable medium stores fuel type information (paragraphs 47-48) for the target vehicle (8), the fuel type information (paragraphs 47-48) indicative of at least one of a type or grade of fuel to be provided to the target vehicle (8), and the refueling instructions (20) include the fuel type information (paragraph 48), and a route (paragraph 64) to the target vehicle (8) as well as to other users’ vehicles (paragraphs 54-57) for the fuel carrier vehicle (21) is based on the fuel for the target vehicle (8) as well as to other users’ vehicles.
Regarding claim 60, Miller discloses the fuel delivery system (Figs. 1-8) wherein the at least one processor (18) is configured to send a notification (paragraph 48) to a processor-based device (paragraph 61) associated with a user of the target vehicle (8) over the at least one data communications channel 
Regarding claim 61, Miller discloses the fuel delivery system (Figs. 1-8) wherein the at least one processor (18) is configured to: receive an indication (paragraph 48) that fuel has been delivered to the target vehicle (8).
Regarding claim 62, Miller discloses the fuel delivery system (Figs. 1-8) wherein the at least one processor (18) is configured to send a message to a processor-based device (paragraph 61) of a third party device who is an entity at least partially responsible for payment of services provided by the fuel delivery system.
Regarding claim 63, Miller discloses the fuel delivery system (Figs. 1-8) wherein the at least one processor (18) is configured to initially receive location information (paragraph 48) for the target vehicle (8) over the at least one data communications channel (14) that is derived from GPS logic (paragraphs 46 & 50), and subsequently receive location information (paragraph 48) for the target vehicle (8) wirelessly from the ID transponder (3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753